Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a pipe fixing part capable of fixing a pipe in Claim 1; a first driving part in Claim 1; a second driving part in Claim 1; a cutter part in Claim 1. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2015-0103467.

In re Claim 1, KR 10-2015-0103467 teaches a pipe cutting device comprising: 
a body having a hollow hole formed through opposite surfaces thereof along a center axis (See Fig. 1, showing a body #303 wherein #100 is extending along a hole); 
a pipe fixing part disposed adjacent to the hollow hole and capable of fixing a pipe to be cut (see Fig. 1, #60; see also translation Para. 0023); 
a rotating plate coupled to the body so as to be rotatable about the center axis and connected to a first driving part to be rotationally controlled (see Fig. 1, #40, see also translation Para. 0021); 
a cam  (see Fig. 1, #732) coupled to the rotating plate so as to be rotatable about a rotation shaft at a point spaced apart from the center axis, configured to rotate together with the rotating plate, and connected to a second driving part to be rotationally controlled (see translation Para. 0024-0027; and 0031-0033); and 
a cutter part (see Fig. 1, #72) coupled to the rotating plate and configured to rotate together with the rotating plate and to come into contact with the cam such that, according to rotation of the cam, a cutting tip moves forwards and backwards along the center axis (see Para. 0024-0027).

In re Claim 2, KR 10-2015-0103467 teaches wherein the cutter part comprises: 
a tip holder (see Fig. 1, #71) having one side rotatably coupled to the rotating plate by a hinge and the other side coupled to the cutting tip (see Fig. 1, #711/712); and a return spring (see Fig. 1, #712)coupled to the hinge and having one end fixed to the rotating plate and the other end fixed to the tip holder such that the tip holder is in close contact with the cam (see translation, Para. 0031-0033).

In re Claim 3, KR 10-2015-0103467 teaches wherein the cutter part further comprises a position adjusting plate (see Fig. 1, #731) coupled to the tip holder, wherein the position adjusting plate is configured to be able to move along the tip holder and to remain in a fixed position (see translation, Para. 0027).

In re Claim 4, KR 10-2015-0103467 teaches wherein the first driving part configured to rotate the rotating plate and the second driving part configured to rotate the cam employ a single driving motor (see Figs. 1-4, #50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2015-0103467 in view of GB 14602 and US 2009/0165306 to Nasiell. 

In re Claim 5, KR 10-2015-0103467, teaches wherein the first driving part comprises: 
a first rotating gear disposed coaxially with the rotating plate and coupled to the rotating plate (see Para. 0027 teaching the central hole 42 is formed and the gear along the inner peripheral portion 43 is provided); and 
a driving gear meshed with the first rotating gear and coupled to the driving motor (see Figs. 1-4, and Para. 0022, which teaches : The drive motor 50 is bolted to the base panel 20, the inner drum portion 40 is the axis of rotation is drawn on, by being rotary gear of the rotary shaft 51 and the gear portion 43 is engaged, the inner drum portion 40 by the drive of the drive motor 50 is rotated).  
However,  KR 10-2015-0103467 does not teach and wherein the second driving part comprises: a second rotating gear disposed coaxially with the rotating plate, rotatably coupled to the body, and meshed with a cam rotating gear connected to the cam; a driving gear coupled to the driving motor; and at least one connection gear meshed between the second rotating gear and the driving gear to connect the driving gear to the second rotating gear.

However, GB14602 teaches, it the tube cutting art to provide a second driving part comprising a second rotating gear disposed coaxially with the rotating plate (see Nasiell, Fig. 4C, #25), rotatably coupled to the body, and meshed with a cam rotating gear connected to the cam; a driving gear coupled to the driving motor (see Figs. 1-2, teaching the pinion of the driving shaft having two pinion gears #19 and #18, one meshed with gearing for rotating the blade and the other meshed with gearing for rotating cam ring – see also Pg. 2, ll. 33-48). 

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide the gear set up of GB14602 on the device of KR 10-2015-010346.  Doing so would cause the cutter carrying ring to revolve and carry the cutting tools and at the same time the cam ring will be revolved at a slightly accelerated speed, which will cause the cutting tool to be constantly, uniformly and gradually fed inwardly thereby making the cutting rapid and smooth (see GB14602, Pg. 2, ll. 33-48). 

Modified KR 10-2015-010346, in view of GB14602 does not teach and at least one connection gear meshed between the second rotating gear and the driving gear to connect the driving gear to the second rotating gear.

However, Nasiell teaches that it is known to provide intermediate gears (see Fig. 2, #28/27) meshed between a rotating gear (see Fig. 2, #25) and the driving gear (see Fig. 2, #29) to connect the driving gear to the second rotating gear (see Fig. 2). 

In the same field of invention, gears for pipe cutters, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide intermediate gears (connection gears) to the device of modified KR 10-2015-010346.  Doing so would allow the user to provide a c shaped opening that is still able to be rotated (see Nasiell, Para. 0030).  A c-shaped opening would allow the user to quickly remove or install the workpiece, thereby saving time during the cutting process. 

In re Claim 6, modified KR 10-2015-010346, for the reasons above in re Claim 5, teaches wherein the first rotating gear and the second rotating gear are configured to rotate at different angular speeds from each other (see GB14602, Pg. 2, ll. 33-48). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724